
	

113 HR 2413 : Weather Forecasting Improvement Act of 2014
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 2413
		IN THE SENATE OF THE UNITED STATES
		April 2, 2014Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To prioritize and redirect NOAA resources to a focused program of investment on affordable and
			 attainable advances in observational, computing, and modeling capabilities
			 to deliver substantial improvement in weather forecasting and prediction
			 of high impact weather events, such as those associated with hurricanes,
			 tornadoes, droughts, floods, storm surges, and wildfires, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Weather Forecasting Improvement Act of 2014.
		2.Public safety priorityIn accordance with NOAA’s critical mission to provide science, service, and stewardship, the Under
			 Secretary shall prioritize weather-related activities, including the
			 provision of improved weather data, forecasts, and warnings for the
			 protection of life and property and the enhancement of the national
			 economy, in all relevant line offices.
		3.Weather research and forecasting innovation
			(a)ProgramThe Assistant Administrator for OAR shall conduct a program to develop improved understanding of
			 and forecast capabilities for atmospheric events and their impacts,
			 placing priority on developing more accurate, timely, and effective
			 warnings and fore-casts of high impact weather events that endanger life
			 and property.
			(b)Program elementsThe program described in subsection (a) shall focus on the following activities:
				(1)Improving the fundamental understanding of weather consistent with section 2, including the
			 boundary layer and other atmospheric processes affecting high impact
			 weather events.
				(2)Improving the understanding of how the public receives, interprets, and responds to warnings and
			 forecasts of high impact weather events that endanger life and property.
				(3)Research and development, and transfer of knowledge, technologies, and applications to the NWS and
			 other appropriate agencies and entities, including the American weather
			 industry and academic partners, related to—
					(A)advanced radar, radar networking technologies, and other ground-based technologies, including those
			 emphasizing rapid, fine-scale sensing of the boundary layer and lower
			 troposphere, and the use of innovative, dual-polarization, phased array
			 technologies;
					(B)aerial weather observing systems;
					(C)high performance computing and information technology and wireless communication networks;
					(D)advanced numerical weather prediction systems and forecasting tools and techniques that improve the
			 forecasting of timing, track, intensity, and severity of high impact
			 weather, including through—
						(i)the development of more effective mesoscale models;
						(ii)more effective use of existing, and the development of new, regional and national cloud-resolving
			 models;
						(iii)enhanced global weather models; and
						(iv)integrated assessment models;
						(E)quantitative assessment tools for measuring the impact and value of data and observing systems,
			 including OSSEs (as described in section 8), OSEs, and AOAs;
					(F)atmospheric chemistry and interactions essential to accurately characterizing atmospheric
			 composition and predicting meteorological processes, including cloud
			 microphysical, precipitation, and atmospheric electrification processes,
			 to more effectively understand their role in severe weather; and
					(G)additional sources of weather data and information, including commercial observing systems.
					(4)A technology transfer initiative, carried out jointly and in coordination with the Assistant
			 Administrator for NWS, and in cooperation with the American weather
			 industry and academic partners, to ensure continuous development and
			 transition of the latest scientific and technological advances into NWS
			 operations and to establish a process to sunset outdated and expensive
			 operational methods and tools to enable cost-effective transfer of new
			 methods and tools into operations.
				(c)Extramural research
				(1)In generalIn carrying out the program under this section, the Assistant Administrator for OAR shall
			 collaborate with and support the non-Federal weather research community,
			 which includes institutions of higher education, private entities, and
			 nongovernmental organizations, by making funds available through
			 competitive grants, contracts, and cooperative agreements.
				(2)Sense of congressIt is the sense of Congress that not less than 30 percent of the funds authorized for research and
			 development at OAR by this Act should be made available for this purpose.
				(d)ReportThe Under Secretary shall transmit to Congress annually, concurrently with NOAA’s budget request, a
			 description of current and planned activities under this section.
			4.Tornado warning improvement and extension program
			(a)In generalThe Under Secretary, in collaboration with the American weather industry and academic partners,
			 shall establish a tornado warning improvement and extension program.
			(b)GoalThe goal of such program shall be to reduce the loss of life and economic losses from tornadoes
			 through the development and extension of accurate, effective, and timely
			 tornado forecasts, predictions, and warnings, including the prediction of
			 tornadoes beyond one hour in advance.
			(c)Program planNot later than 6 months after the date of enactment of this Act, the Assistant Administrator for
			 OAR, in consultation with the Assistant Administrator for NWS, shall
			 develop a program plan that details the specific research, development,
			 and technology transfer activities, as well as corresponding resources and
			 timelines, necessary to achieve the program goal.
			(d)Budget for planFollowing completion of the plan, the Assistant Administrator for OAR, in consultation with the
			 Assistant Administrator for NWS, shall transmit annually to Congress a
			 proposed budget corresponding to the activities identified in the plan.
			5.Hurricane warning improvement program
			(a)In generalThe Under Secretary, in collaboration with the American weather industry and academic partners,
			 shall establish a hurricane warning improvement program.
			(b)GoalThe goal of such program shall be to develop and extend accurate hurricane forecasts and warnings
			 in order to reduce loss of life, injury, and damage to the economy.
			(c)Program planNot later than 6 months after the date of enactment of this Act, the Assistant Administrator for
			 OAR, in consultation with the Assistant Administrator for NWS, shall
			 develop a program plan that details the specific research, development,
			 and technology transfer activities, as well as corresponding resources and
			 timelines, necessary to achieve the program goal.
			(d)Budget for planFollowing completion of the plan, the Assistant Administrator for OAR, in consultation with the
			 Assistant Administrator for NWS, shall transmit annually to Congress a
			 proposed budget corresponding to the activities identified in the plan.
			6.Weather research and development planningNot later than 6 months after the date of enactment of this Act, and annually thereafter, the
			 Assistant Administrator for OAR, in coordination with the Assistant
			 Administrators for NWS and NESDIS, shall issue a research and development
			 plan to restore and maintain United States leadership in numerical weather
			 prediction and forecasting that—
			(1)describes the forecasting skill and technology goals, objectives, and progress of NOAA in carrying
			 out the program conducted under section 3;
			(2)identifies and prioritizes specific research and development activities, and performance metrics,
			 weighted to meet the operational weather mission of NWS;
			(3)describes how the program will collaborate with stakeholders, including the American weather
			 industry and academic partners; and
			(4)identifies, through consultation with the National Science Foundation, American weather industry,
			 and academic partners, research necessary to enhance the integration of
			 social science knowledge into weather forecast and warning processes,
			 including to improve the communication of threat information necessary to
			 enable improved severe weather planning and decisionmaking on the part of
			 individuals and communities.
			7.Observing system planningThe Under Secretary shall—
			(1)develop and maintain a prioritized list of observation data requirements necessary to ensure
			 weather forecasting capabilities to protect life and property to the
			 maximum extent practicable;
			(2)undertake, using OSSEs, OSEs, AOAs, and other appropriate assessment tools, ongoing systematic
			 evaluations of the combination of observing systems, data, and information
			 needed to meet the requirements listed under paragraph (1), assessing
			 various options to maximize observational capabilities and their
			 cost-effectiveness;
			(3)identify current and potential future data gaps in observing capabilities related to the
			 requirements listed under paragraph (1); and
			(4)determine a range of options to address gaps identified under paragraph (3).
			8.Observing system simulation experiments
			(a)In generalIn support of the requirements of section 7, the Assistant Administrator for OAR shall undertake
			 OSSEs to quantitatively assess the relative value and benefits of
			 observing capabilities and systems. Technical and scientific OSSE
			 evaluations—
				(1)may include assessments of the impact of observing capabilities on—
					(A)global weather prediction;
					(B)hurricane track and intensity forecasting;
					(C)tornado warning lead times and accuracy;
					(D)prediction of mid-latitude severe local storm outbreaks; and
					(E)prediction of storms that have the potential to cause extreme precipitation and flooding lasting
			 from 6 hours to 1 week; and
					(2)shall be conducted in cooperation with other appropriate entities within NOAA, other Federal
			 agencies, the American weather industry, and academic partners to ensure
			 the technical and scientific merit of OSSE results.
				(b)RequirementsOSSEs shall quantitatively—
				(1)determine the potential impact of proposed space-based, suborbital, and in situ observing systems
			 on analyses and forecasts, including potential impacts on extreme weather
			 events across all parts of the Nation;
				(2)evaluate and compare observing system design options; and
				(3)assess the relative capabilities and costs of various observing systems and combinations of
			 observing systems in providing data necessary to protect life and
			 property.
				(c)ImplementationOSSEs—
				(1)shall be conducted prior to the acquisition of major Government-owned or Government-leased
			 operational observing systems, including polar-orbiting and geostationary
			 satellite systems, with a lifecycle cost of more than $500,000,000; and
				(2)shall be conducted prior to the purchase of any major new commercially provided data with a
			 lifecycle cost of more than $500,000,000.
				(d)Priority ossesNot later than June 30, 2014, the Assistant Administrator for OAR shall complete OSSEs to assess
			 the value of data from both Global Positioning System radio occultation
			 and a geostationary hyperspectral sounder global constellation.
			(e)ResultsUpon completion of all OSSEs, results shall be publicly released and accompanied by an assessment
			 of related private and public sector weather data sourcing options,
			 including their availability, affordability, and cost effectiveness. Such
			 assessments shall be developed in accordance with section 50503 of title 51, United States Code.
			9.Computing resources prioritization reportNot later than 12 months after the date of enactment of this Act, and annually thereafter, the NOAA
			 Chief Information Officer, in coordination with the Assistant
			 Administrator for OAR and the Assistant Administrator for NWS, shall
			 produce and make publicly available a report that explains how NOAA
			 intends to—
			(1)aggressively pursue the newest, fastest, and most cost effective high performance computing
			 technologies in support of its weather prediction mission;
			(2)ensure a balance between the research requirements to develop the next generation of regional and
			 global models and its highly reliable operational models;
			(3)take advantage of advanced development concepts to, as appropriate, make its next generation
			 weather prediction models available in beta-test mode to its operational
			 forecasters, the American weather industry, and its partners in academic
			 and government research;
			(4)identify opportunities to reallocate existing advanced computing resources from lower priority uses
			 to improve advanced research and operational weather prediction; and
			(5)harness new computing power in OAR and NWS for immediate improvement in forecasting and
			 experimentation.
			10.Commercial weather data
			(a)AmendmentSection 60161 of title 51, United States Code, is amended by adding at the end the following: “This prohibition
			 shall not extend to—
				
					(1)the purchase of weather data through contracts with commercial providers; or
					(2)the placement of weather satellite instruments on cohosted government or private payloads..
			(b)Strategy
				(1)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Commerce, in
			 consultation with the Under Secretary, shall transmit to the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a
			 strategy to enable the procurement of quality commercial weather data. The
			 strategy shall assess the range of commercial opportunities, including
			 public-private partnerships, for obtaining both surface-based and
			 space-based weather observations. The strategy shall include the expected
			 cost effectiveness of these opportunities as well as provide a plan for
			 procuring data, including an expected implementation timeline, from these
			 nongovernmental sources, as appropriate.
				(2)RequirementsThe strategy shall include—
					(A)an analysis of financial or other benefits to, and risks associated with, acquiring commercial
			 weather data or services, including through multiyear acquisition
			 approaches;
					(B)an identification of methods to address planning, programming, budgeting, and execution challenges
			 to such approaches, including—
						(i)how standards will be set to ensure that data is reliable and effective;
						(ii)how data may be acquired through commercial experimental or innovative techniques and then
			 evaluated for integration into operational use;
						(iii)how to guarantee public access to all forecast-critical data to ensure that the American weather
			 industry and the public continue to have access to information critical to
			 their work; and
						(iv)in accordance with section 50503 of title 51, United States Code, methods to address potential termination liability or
			 cancellation costs associated with weather data or service contracts; and
						(C)an identification of any changes needed in the requirements development and approval processes of
			 the Department of Commerce to facilitate effective and efficient
			 implementation of such strategy.
					11.Weather research and innovation advisory committee
			(a)EstablishmentThe Under Secretary shall establish a Federal Advisory Committee to—
				(1)provide advice for prioritizing weather research initiatives at NOAA to produce real improvement in
			 weather forecasting;
				(2)provide advice on existing or emerging technologies or techniques that can be found in private
			 industry or the research community that could be incorporated into
			 forecasting at NWS to improve forecasting;
				(3)identify opportunities to improve communications between weather forecasters, emergency management
			 personnel, and the public; and
				(4)address such other matters as the Under Secretary or the Advisory Committee believes would improve
			 innovation in weather forecasting.
				(b)Composition
				(1)In generalThe Under Secretary shall appoint leading experts and innovators from all relevant fields of
			 science and engineering that inform meteorology, including atmospheric
			 chemistry, atmospheric physics, hydrology, social science, risk
			 communications, electrical engineering, and computer modeling.
				(2)NumberThe Advisory Committee shall be composed of at least 12 members, with the chair of the Advisory
			 Committee chosen by the Under Secretary from among the members.
				(3)RestrictionThe Under Secretary may not appoint a majority of members who are employees of NOAA-funded research
			 centers.
				(c)Annual reportThe Advisory Committee shall transmit annually to the Under Secretary a report on progress made by
			 NOAA in adopting the Advisory Committee’s recommendations. The Under
			 Secretary shall transmit a copy of such report to the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate.
			(d)DurationSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory
			 Committee until the date that is 5 years after the date of enactment of
			 this Act.
			12.Interagency weather research and innovation coordination
			(a)EstablishmentThe Director of the Office of Science and Technology Policy shall establish an Inter-agency
			 Committee for Advancing Weather Services to improve coordination of
			 relevant weather research and forecast innovation activities across the
			 Federal Government. The Interagency Committee shall—
				(1)include participation by the National Aeronautics and Space Administration, the Federal Aviation
			 Administration, NOAA and its constituent elements, the National Science
			 Foundation, and such other agencies involved in weather forecasting
			 research as the President determines are appropriate;
				(2)identify and prioritize top forecast needs and coordinate those needs against budget requests and
			 program initiatives across participating offices and agencies; and
				(3)share information regarding operational needs and forecasting improvements across relevant
			 agencies.
				(b)Co-chairThe Federal Coordinator for Meteorology shall serve as a co-chair of this panel.
			(c)Further coordinationThe Director shall take such other steps as are necessary to coordinate the activities of the
			 Federal Government with those of the American weather industry, State
			 governments, emergency managers, and academic researchers.
			13.Oar and NWS exchange program
			(a)In generalThe Assistant Administrator for OAR and the Assistant Administrator for NWS may establish a program
			 to detail OAR personnel to the NWS and NWS personnel to OAR.
			(b)GoalThe goal of this program is to enhance forecasting innovation through regular, direct interaction
			 between OAR’s world-class scientists and NWS’s operational staff.
			(c)ElementsThe program shall allow up to 10 OAR staff and NWS staff to spend up to 1 year on detail.
			 Candidates shall be jointly selected by the Assistant Administrator for
			 OAR and the Assistant Administrator for NWS.
			(d)ReportThe Under Secretary shall report annually to the Committee on Science, Space, and Technology of the
			 House of Representatives and to the Committee on Commerce, Science, and
			 Transportation of the Senate on participation in such program and shall
			 highlight any innovations that come from this interaction.
			14.Visiting fellows at NWS
			(a)In generalThe Assistant Administrator for NWS may establish a program to host postdoctoral fellows and
			 academic researchers at any of the National Centers for Environmental
			 Prediction.
			(b)GoalThis program shall be designed to provide direct interaction between forecasters and talented
			 academic and private sector researchers in an effort to bring innovation
			 to forecasting tools and techniques available to the NWS.
			(c)Selection and appointmentSuch fellows shall be competitively selected and appointed for a term not to exceed 1 year.
			15.DefinitionsIn this Act:
			(1)AOAThe term AOA means an Analysis of Alternatives.
			(2)NESDISThe term NESDIS means the National Environmental Satellite, Data, and Information Service.
			(3)NOAAThe term NOAA means the National Oceanic and Atmospheric Administration.
			(4)NWSThe term NWS means the National Weather Service.
			(5)OARThe term OAR means the Office of Oceanic and Atmospheric Research.
			(6)OSEThe term OSE means an Observing System Experiment.
			(7)OSSEThe term OSSE means an Observing System Simulation Experiment.
			(8)Under secretaryThe term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere.
			16.Authorization of appropriations
			(a)Fiscal year 2014There are authorized to be appropriated for fiscal year 2014—
				(1)$83,000,000 to OAR to carry out this Act, of which—
					(A)$65,000,000 is authorized for weather laboratories and cooperative institutes; and
					(B)$18,000,000 is authorized for weather and air chemistry research programs; and
					(2)out of funds made available for research and development in NWS, an additional amount of
			 $14,000,000 for OAR to carry out the joint technology transfer initiative
			 described in section 3(b)(4).
				(b)Alternative funding for fiscal year 2014If the Budget Control Act of 2011 (Public Law 112–25) is repealed or replaced with an Act that increases allocations, subsection (a) shall not apply,
			 and there are authorized to be appropriated for fiscal year 2014—
				(1)$96,500,000 to OAR to carry out this Act, of which—
					(A)$77,500,000 is authorized for weather laboratories and cooperative institutes; and
					(B)$19,000,000 is authorized for weather and air chemistry research programs; and
					(2)out of funds made available for research and development in NWS, an additional amount of
			 $16,000,000 for OAR to carry out the joint technology transfer initiative
			 described in section 3(b)(4).
				(c)Fiscal years 2015 through 2017For each of fiscal years 2015 through 2017, there are authorized to be appropriated—
				(1)$100,000,000 to OAR to carry out this Act, of which—
					(A)$80,000,000 is authorized for weather laboratories and cooperative institutes; and
					(B)$20,000,000 is authorized for weather and air chemistry research programs; and
					(2)an additional amount of $20,000,000 for the joint technology transfer initiative described in
			 section 3(b)(4).
				(d)LimitationNo additional funds are authorized to carry out this Act, and the amendments made by this Act.
			
	Passed the House of Representatives April 1, 2014.Karen L. Haas,Clerk
